        4:21-cv-02165-SAL        Date Filed 09/01/21       Entry Number 11         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

De’Vonte Malachi, #1074-38694,              ) C/A No. 4:21-2165-SAL-TER
                                       Plaintiff,
                                            )
                                            )
vs.                                         )               ORDER
                                            )
Ms. Anita M. Williams,                      )
Mr. Paul Burch,                             )
Mr. Donald Hocker,                          )
                              Defendants.   )
___________________________________________ )


        This is an action filed by a pretrial detainee on July 19, 2021. [ECF No. 1.] It is before the

court due to Plaintiff’s failure to comply with the magistrate judge’s order. [ECF No. 6.]

Specifically, on July 28, 2021, the magistrate judge issued a proper form order (the “Order”),

directing Plaintiff to bring the case into proper form by August 18, 2021. Id. The Order was mailed

the same day, [ECF No. 8], and it was not returned as undeliverable. Thus, it is presumed that

Plaintiff received the Order, but has neglected to comply with the Order within the time permitted.

Further, a review of the record indicates that the magistrate judge specifically informed Plaintiff that

if Plaintiff failed to comply with the Order, this case would be subject to dismissal. [ECF No. 6 at

p.3.]

        Plaintiff’s lack of response to the Order indicates an intent to not prosecute this case and

subjects this case to dismissal. See Fed. R. Civ. P. 41(b) (district courts may dismiss an action if a

Plaintiff fails to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th

Cir. 1989) (dismissal with prejudice appropriate where warning given); Chandler Leasing Corp. v.

Lopez, 669 F.2d 919, 920 (4th Cir. 1982) (court may dismiss sua sponte). As a result, this case is

DISMISSED without prejudice. The Clerk of Court shall close the file.
      4:21-cv-02165-SAL    Date Filed 09/01/21   Entry Number 11    Page 2 of 2




       IT IS SO ORDERED.

                                             /s/Sherri A. Lydon___________________

Florence, South Carolina                     The Honorable Sherri A. Lydon
September 1, 2021                            United States District Judge




                                         2
